Exhibit 10.21(b)

TRANSITION AND SEPARATION AGREEMENT

 

This Transition and Separation Agreement (this “Agreement”) is entered into as
of January 7, 2020 between Doug Alleavitch (“Executive”) and Nevro Corp., a
Delaware corporation (the “Company”), effective as of the eighth day following
the date Executive signs this Agreement (the “Effective Date”) with reference to
the following facts:

 

 

A.Executive’s employment with the Company will end effective January 17, 2020
(the “Separation Date”).

 

B.Executive and the Company want to ensure the smooth transition of Executive’s
duties and responsibilities to the Company and to establish the obligations of
the parties including, without limitation, all amounts due and owing to the
Executive.

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements
hereinafter set forth, the parties agree as follows:

 

1.Separation.  The Company and Executive agree that Executive’s employment with
the Company shall end effective as of the Separation Date.  Executive hereby
agrees to execute such further document(s) as shall be determined by the Company
as necessary or desirable to give effect to the termination of Executive’s
status as an employee of the Company and each of its subsidiaries; provided,
that such documents shall not be inconsistent with any of the terms of this
Agreement.

2.Transition Consulting Services.

(a)Consulting Period.  During the period (the “Consulting Period”) commencing on
the Separation Date and ending on the six (6)-month anniversary thereof (the
“Consulting Period End Date”), Executive shall be available to provide services
to the Company, on a non-exclusive basis, as a consultant and shall provide
transition services (the “Transition Services”) on an as-needed, as-requested
basis in Executive’s areas of expertise and work experience and
responsibility.  During the Consulting Period, Executive reaffirms Executive’s
commitment to remain in compliance with that certain Proprietary Information and
Inventions Agreement by and between Executive and the Company (the
“Confidentiality Agreement”), including, without limitation, the
non-solicitation covenants set forth therein.

(b)Consulting Fees.  In exchange for the performance of the Transition Services
during the Consulting Period, Executive will continue to vest in shares of
Company common stock underlying the equity awards set forth on Exhibit A
attached hereto (the “Equity Awards”) in accordance with their original vesting
schedules, subject to Executive continuing to provide, or remaining available to
provide, the Transition Services to the Company.  On the earlier of (i) the date
Executive ceases to provide, or remain available to provide, the Transition
Services or (ii) the Consulting Period End Date, the Equity Awards shall cease
vesting and any unvested portion shall thereupon be forfeited.  Executive
acknowledges and agrees that to the extent any option constitutes an “incentive
stock option” within the meaning of the Internal Revenue Code of 1986, as
amended (the “Code”) and remains unexercised as of the three (3)-month
anniversary of the Separation Date, such option shall thereupon cease to qualify
for favorable tax treatment as “incentive stock option”.  Ordinary income
recognized upon exercise of any such option that is exercised after the three
(3)-month anniversary of the Separation Date will be subject to withholding
taxes.  Executive further acknowledges that any vested option that remains
unexercised

 

--------------------------------------------------------------------------------

 

on the three (3)-month anniversary of Executive’s cessation of services
(including upon the Consulting Period End Date) shall thereupon terminate.

(c)Benefits.  As an independent contractor, Executive understands and agrees
that, while performing any services for the Company after the Separation Date,
Executive shall not be eligible to participate in or accrue benefits under any
Company benefit plan for which status as an employee of the Company is a
condition of such participation or accrual.  To the extent that Executive was
deemed eligible to participate, as an employee, in any Company benefit plan,
Executive hereby waives Executive’s participation.

(d)Independent Contractor Status.  Executive and the Company acknowledge and
agree that, during the Consulting Period, Executive shall be an independent
contractor.  During the Consulting Period and thereafter, Executive shall not be
an agent or employee of the Company and shall not be authorized to act on behalf
of the Company. Personal income and self-employment taxes for Equity Awards that
vest during the Consulting Period shall be the sole responsibility of
Executive.  Executive agrees to indemnify and hold the Company and the other
entities released herein harmless for any tax claims or penalties resulting from
any failure by Executive to make required personal income and self-employment
tax payments with respect to such Equity Awards.

3.Final Paycheck; Payment of Accrued Wages and Expenses.  

(a)Final Paycheck.  As soon as administratively practicable on or after the
Separation Date, the Company will pay Executive all accrued but unpaid base
salary and all accrued and unused paid time off earned through the Separation
Date, subject to standard payroll deductions and withholdings.  Executive is
entitled to these payments regardless of whether Executive executes this
Agreement.

(b)Business Expenses.  The Company shall reimburse Executive for all outstanding
expenses incurred prior to the Separation Date which are consistent with the
Company’s policies in effect from time to time with respect to travel,
entertainment and other business expenses, subject to the Company’s requirements
with respect to reporting and documenting such expenses.  Executive is entitled
to these reimbursements regardless of whether Executive executes this Agreement.

4.Separation Benefits. Without admission of any liability, fact or claim, the
Company hereby agrees, subject to Executive’s execution of this Agreement and
this Agreement becoming effective and irrevocable within thirty (30) days
following the Separation Date, as well as Executive’s performance of Executive’s
continuing obligations pursuant to this Agreement and the Confidentiality
Agreement, including, without limitation, the non-solicitation and other
restrictive covenants set forth therein, to provide Executive with the severance
benefits as follows:

(a)Severance Payments.  Executive shall be entitled to receive an amount equal
to $167,500.08, which constitutes six months of Executive’s base salary at the
rate in effect immediately prior to the Separation Date.  Such amount shall be
paid in a single cash lump sum, less applicable withholdings, on the first
payroll date following the Effective Date.

(b)Continued Healthcare.  If Executive elects to receive continue health
coverage pursuant to the provisions of the Consolidated Omnibus Budget
Reconciliation Act of 1985, as amended (“COBRA”), the Company shall directly
pay, or reimburse Executive for, the premium for Executive and Executive’s
covered dependents through the earlier of (i) the six (6)

2

 

US-DOCS\112428602.1

--------------------------------------------------------------------------------

 

month anniversary of the Separation Date and (ii) the date Executive and
Executive’s covered dependents, if any, become eligible for healthcare coverage
under another employer’s plan(s).  After the Company ceases to pay premiums
pursuant to the preceding sentence, Executive may, if eligible, elect to
continue healthcare coverage at the Executive’s expense in accordance with the
provisions of COBRA.

(c)Taxes.  Executive understands and agrees that all payments under this Section
4 will be subject to appropriate tax withholding and other deductions.  To the
extent any taxes may be payable by Executive for the benefits provided to
Executive by this Section 4 beyond those withheld by the Company, Executive
agrees to pay them himself and to indemnify and hold the Company and the other
entities released herein harmless for any tax claims or penalties, and
associated attorneys’ fees and costs, resulting from any failure by Executive to
make required payments.  To the extent that any reimbursements payable pursuant
to this Agreement are subject to the provisions of Section 409A of the Code,
such reimbursements shall be paid to Executive no later than December 31 of the
year following the year in which the expense was incurred, the amount of
expenses reimbursed in one year shall not affect the amount eligible for
reimbursement in any subsequent year, and Executive’s right to reimbursement
under this Agreement will not be subject to liquidation or exchange for another
benefit.

(d)2019 Bonus Payment.  Because the Separation Date will occur before the
Company calculates and pays out bonuses for the 2019 calendar year, Employee
agrees and acknowledges that Employee will not earn a bonus payment for the 2019
calendar year, pursuant to the terms and conditions of the Company’s bonus
plan.  Notwithstanding the foregoing, as further consideration for this
Agreement, Employee will remain eligible for Employee’s bonus amount for the
2019 calendar year, which if awarded by the Company, will be paid in a single
cash lump sum, less applicable withholdings, at the same time as the annual
bonuses for the 2019 calendar year are generally paid to other Company
employees.

(e)Sole Separation Benefit.  Executive agrees that the payments provided by this
Section 4 are not required under the Company’s normal policies and procedures
and are provided as a severance solely in connection with this
Agreement.  Executive acknowledges and agrees that the payments referenced in
this Section 4 constitute adequate and valuable consideration, in and of
themselves, for the promises contained in this Agreement.  

5.Full Payment.  Executive acknowledges that the payment and arrangements herein
shall constitute full and complete satisfaction of any and all amounts properly
due and owing to Executive as a result of Executive’s employment with the
Company and separation therefrom.  Executive further acknowledges that, other
than the Confidentiality Agreement, this Agreement shall supersede each
agreement entered into between Executive and the Company regarding Executive’s
employment, including, without limitation, any offer letter, employment
agreement, severance and/or change in control agreement, and each such agreement
other than the agreements evidencing Executive’s Equity Awards shall be deemed
terminated and of no further effect as of the Separation Date.

6.Executive’s Release of the Company.  Executive understands that by agreeing to
the release provided by this Section 6, Executive is agreeing not to sue, or
otherwise file any claim against, the Company or any of its employees or other
agents for any reason whatsoever based on anything that has occurred as of the
date Executive signs this Agreement.

(a)Released Claims.  On behalf of Executive and Executive’s heirs, assigns,
executors, administrators, trusts, spouse and estate, Executive hereby releases
and forever

3

 

US-DOCS\112428602.1

--------------------------------------------------------------------------------

 

discharges the “Releasees” hereunder, consisting of the Company, and each of its
owners, affiliates, subsidiaries, predecessors, successors, assigns, agents,
directors, officers, partners, employees and insurers, and all persons acting
by, through, under or in concert with them, or any of them, of and from any and
all manner of action or actions, cause or causes of action, in law or in equity,
suits, debts, liens, contracts, agreements, promises, liability, claims,
demands, damages, loss, cost or expense, of any nature whatsoever, known or
unknown, fixed or contingent (hereinafter called “Claims”), which Executive now
has or may hereafter have against the Releasees, or any of them, by reason of
any matter, cause, or thing whatsoever from the beginning of time to the date
hereof, including, without limiting the generality of the foregoing, any Claims
arising out of, based upon or relating to Executive’s hire, employment,
remuneration or resignation by the Releasees, or any of them, Claims arising
under federal, state or local laws relating to employment, Claims of any kind
that may be brought in any court or administrative agency, including any Claims
arising under Title VII of the Civil Rights Act of 1964, as amended, 42 U.S.C.
§  2000, et seq.; Americans with Disabilities Act, as amended, 42 U.S.C. § 12101
et seq.; the Rehabilitation Act of 1973, as amended, 29 U.S.C. § 701 et seq.;
Age Discrimination in Employment Act, as amended, 29 U.S.C. § 621, et seq.;
Civil Rights Act of 1866, and Civil Rights Act of 1991; 42 U.S.C. § 1981, et
seq.; Equal Pay Act, as amended, 29 U.S.C. § 206(d); regulations of the Office
of Federal Contract Compliance, 41 C.F.R. Section 60, et seq.; The Family and
Medical Leave Act, as amended, 29 U.S.C. § 2601 et seq.; the Fair Labor
Standards Act of 1938, as amended, 29 U.S.C. § 201 et seq.; the Employee
Separation Income Security Act, as amended, 29 U.S.C. § 1001 et seq.; the Worker
Adjustment and Retraining Notification Act, as amended, 29 U.S.C.  § 2101 et
seq.; the California Fair Employment and Housing Act, as amended, Cal. Lab. Code
§ 12940 et seq.; the California Equal Pay Law, as amended, Cal. Lab. Code §§
1197.5(a),199.5; the Moore-Brown-Roberti Family Rights Act of 1991, as amended,
Cal. Gov’t Code §§12945.2, 19702.3; California Labor Code §§ 1101, 1102; the
California WARN Act, California Labor Code §§ 1400 et. seq; California Labor
Code §§ 1102.5(a),(b); claims for wages under the California Labor Code and any
other federal, state or local laws of similar effect; the employment and civil
rights laws of California; Claims for breach of contract; Claims arising in
tort, including, without limitation, Claims of wrongful dismissal or discharge,
discrimination, harassment, retaliation, fraud, misrepresentation, defamation,
libel, infliction of emotional distress, violation of public policy, and/or
breach of the implied covenant of good faith and fair dealing; and Claims for
damages or other remedies of any sort, including, without limitation,
compensatory damages, punitive damages, injunctive relief and attorney’s fees.  

(b)Unreleased Claims.  Notwithstanding the generality of the foregoing,
Executive does not release the following claims:

(i)Claims for unemployment compensation or any state disability insurance
benefits pursuant to the terms of applicable state law;

(ii)Claims for workers’ compensation insurance benefits under the terms of any
worker’s compensation insurance policy or fund of the Company;

(iii)Claims to continued participation in certain of the Company’s group benefit
plans pursuant to the terms and conditions of COBRA;

(iv)Claims to any benefit entitlements vested as the date of Executive’s
employment Separation, pursuant to written terms of any Company employee benefit
plan;

4

 

US-DOCS\112428602.1

--------------------------------------------------------------------------------

 

(v)Claims for indemnification under any indemnification agreement, the Company’s
Bylaws, California Labor Code Section 2802 or any other applicable law; and

(vi)Executive’s right to bring to the attention of the Equal Employment
Opportunity Commission claims of discrimination; provided, however, that
Executive does release Executive’s right to secure any damages for alleged
discriminatory treatment.

(c)Acknowledgement.  In accordance with the Older Workers Benefit Protection Act
of 1990, Executive has been advised of the following:

(i)Executive should consult with an attorney before signing this Agreement;

(ii)Executive has been given at least twenty-one (21) days to consider this
Agreement; and

(iii)Executive has seven (7) days after signing this Agreement to revoke it.  If
Executive wishes to revoke this Agreement, Executive must deliver notice of
Executive’s revocation in writing, no later than 5:00 p.m. PT on the seventh
(7th) day following Executive’s execution of this Agreement to Kashif Rashid,
1800 Bridge Parkway, Redwood City, CA 94065; or email: Kashif.Rashid@nevro.com.
Executive understands that if Executive revokes this Agreement, it will be null
and void in its entirety, and Executive will not be entitled to any payments or
benefits provided in this Agreement, other than as provided in Section 3 hereof.

(d)EXECUTIVE ACKNOWLEDGES THAT EXECUTIVE HAS BEEN ADVISED OF AND IS FAMILIAR
WITH THE PROVISIONS OF CALIFORNIA CIVIL CODE SECTION 1542, WHICH PROVIDES AS
FOLLOWS:

“A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS THAT THE CREDITOR OR RELEASING
PARTY DOES NOT KNOW OR SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF
EXECUTING THE RELEASE AND THAT, IF KNOWN BY HIM OR HER, WOULD HAVE MATERIALLY
AFFECTED HIS OR HER SETTLEMENT WITH THE DEBTOR OR RELEASED PARTY.”

BEING AWARE OF SAID CODE SECTION, EXECUTIVE HEREBY EXPRESSLY WAIVES ANY RIGHTS
EXECUTIVE MAY HAVE THEREUNDER, AS WELL AS UNDER ANY OTHER STATUTES OR COMMON LAW
PRINCIPLES OF SIMILAR EFFECT.

7.Non-Disparagement, Transition, Transfer of Company Property and Limitations on
Service.  

(a)Non-Disparagement.  Executive agrees that Executive shall not disparage,
criticize or defame the Company, its affiliates and their respective affiliates,
directors, officers, agents, partners, stockholders, employees, products,
services, technology or business, either publicly or privately.  Nothing in this
Section 7(a) shall have application to any evidence or testimony required by any
court, arbitrator or government agency.

(b)Transfer of Company Property.  Executive shall return to the Company within
ten (10) business days following the Separation Date all equipment of the
Company in Executive’s possession or control, including, without limitation,
Executive’s laptop computer, along with all other equipment and originals and
copies of correspondence, drawings, manuals,

5

 

US-DOCS\112428602.1

--------------------------------------------------------------------------------

 

letters, notes, notebooks, reports, programs, plans, proposals, financial
documents or any other documents concerning the Company’s customers, business
plans, marketing strategies, products, processes or business of any kind and/or
which contain proprietary information or trade secrets which are in the
possession or control of Executive or Executive’s agents or representatives.

8.Executive Representations.  Executive warrants and represents that (a)
Executive  has not filed or authorized the filing of any complaints, charges or
lawsuits against the Company or any affiliate of the Company with any
governmental agency or court, and that if, unbeknownst to Executive, such a
complaint, charge or lawsuit has been filed on Executive’s behalf, Executive
will immediately cause it to be withdrawn and dismissed, (b) Executive has
reported all hours worked as of the date of this Agreement and has been paid all
compensation, wages, bonuses, commissions and/or benefits to which Executive may
be entitled and no other compensation, wages, bonuses, commissions and/or
benefits are due to him, except as provided in this Agreement, (c) Executive has
no known workplace injuries or occupational diseases and has been provided
and/or has not been denied any leave requested under the Family and Medical
Leave Act or any similar state law, (d) the execution, delivery and performance
of this Agreement by Executive does not and will not conflict with, breach,
violate or cause a default under any agreement, contract or instrument to which
Executive is a party or any judgment, order or decree to which Executive is
subject and (e) upon the execution and delivery of this Agreement by the Company
and Executive, this Agreement will be a valid and binding obligation of
Executive, enforceable in accordance with its terms.  

9.No Assignment by Executive.  Executive warrants and represents that no portion
of any of the matters released herein, and no portion of any recovery or
settlement to which Executive might be entitled, has been assigned or
transferred to any other person, firm or corporation not a party to this
Agreement, in any manner, including by way of subrogation or operation of law or
otherwise.  If any claim, action, demand or suit should be made or instituted
against the Company or any other Releasee because of any actual assignment,
subrogation or transfer by Executive, Executive agrees to indemnify and hold
harmless the Company and all other Releasees against such claim, action, suit or
demand, including necessary expenses of investigation, attorneys’ fees and
costs.  In the event of Executive’s death, this Agreement shall inure to the
benefit of Executive and Executive’s executors, administrators, heirs,
distributees, devisees and legatees.  None of Executive’s rights or obligations
may be assigned or transferred by Executive, other than Executive’s rights to
payments hereunder, which may be transferred only upon Executive’s death by will
or operation of law.  

10.Governing Law.  This Agreement shall be construed and enforced in accordance
with, and the rights of the parties shall be governed by, the laws of the State
of California or, where applicable, United States federal law, in each case,
without regard to any conflicts of laws provisions or those of any state other
than California.

11.Arbitration; Venue.  All controversies, claims and disputes arising out of or
relating to this Agreement shall be resolved by final and binding arbitration
before a single neutral arbitrator in San Mateo County, California, in
accordance with the Employment Dispute Resolution Rules of the American
Arbitration Association (“AAA”), which can be found at
https://www.adr.org/sites/default/files/EmploymentRules_Web.pdf. The arbitration
shall be commenced by filing a demand for arbitration with the AAA within
fourteen (14) days after the filing party has given notice of such breach to the
other party.  The arbitrator shall award the prevailing party attorneys’ fees
and expert fees, if any.  Notwithstanding the foregoing, it is acknowledged that
it will be impossible to measure in money the damages that would be suffered if
the parties fail to comply with any of the obligations imposed on them under
Section 7(a) and Section 14 hereof, and that in the event of any such failure,
an aggrieved person will be irreparably damaged and will not have an adequate
remedy at law.  Any such person shall, therefore, be entitled to injunctive
relief, including specific performance, to enforce such

6

 

US-DOCS\112428602.1

--------------------------------------------------------------------------------

 

obligations, and if any action shall be brought in equity to enforce any of the
provisions of Section 7(a) or Section 14 of this Agreement, none of the parties
hereto shall raise the defense that there is an adequate remedy at law.  Any
action seeking such injunctive relief, along with any other action relating to
this Agreement that is excluded from the first sentence of this Section 11,
shall be instituted and prosecuted exclusively in the federal or state courts
located in the San Mateo County, California, and the each of the Company and
Executive waive any right to change of venue.

12.Miscellaneous.  This Agreement, collectively with the Confidentiality
Agreement and the agreements evidencing Equity Awards, comprise the entire
agreement between the parties with regard to the subject matter hereof and
supersedes, in their entirety, any other agreements between Executive and the
Company with regard to the subject matter hereof.  The Company and Executive
acknowledge that the separation of Executive’s employment with the Company is
intended to constitute an involuntary separation from service for the purposes
of Section 409A of the Code, and the related Department of Treasury
regulations.  Executive acknowledges that there are no other agreements,
written, oral or implied, and that Executive may not rely on any prior
negotiations, discussions, representations or agreements.  This Agreement may
not be changed or modified, in whole or in part, except by an instrument in
writing signed by Executive and the Chief Executive Officer or other duly
authorized officer of the Company.  This Agreement may be executed in separate
counterparts, each of which is deemed to be an original and all of which taken
together constitute one and the same agreement.  

13.Company Assignment and Successors.  The Company shall assign its rights and
obligations under this Agreement to any successor to all or substantially all of
the business or the assets of the Company (by merger or otherwise).  This
Agreement shall be binding upon and inure to the benefit of the Company and its
successors, assigns, personnel and legal representatives.

14.Maintaining Confidential Information.  Executive reaffirms Executive’s
obligations under the Confidentiality Agreement.  Executive acknowledges and
agrees that the payments provided in Section 4 and the vesting in Section 2
shall be subject to Executive’s continued compliance with Executive’s
obligations under the Confidentiality Agreement.  For the avoidance of doubt and
notwithstanding anything herein to the contrary, nothing in this Agreement will
be construed to prohibit Executive from filing a charge with, reporting possible
violations to, or participating or cooperating with any governmental agency or
entity, including but not limited to the EEOC, the Department of Justice, the
Securities and Exchange Commission, Congress or any agency Inspector General, or
making other disclosures that are protected under the whistleblower,
anti-discrimination or anti-retaliation provisions of federal, state or local
law or regulation.  Executive does not need the prior authorization of the
Company to make any such reports or disclosures, and Executive is not required
to notify the Company that Executive has made such reports or disclosures.
Furthermore, in accordance with 18 U.S.C. § 1833, notwithstanding anything to
the contrary in this Agreement: (i) Executive shall not be in breach of this
Agreement, and shall not be held criminally or civilly liable under any federal
or state trade secret law (x) for the disclosure of a trade secret that is made
in confidence to a federal, state, or local government official or to an
attorney solely for the purpose of reporting or investigating a suspected
violation of law, or (y) for the disclosure of a trade secret that is made in a
complaint or other document filed in a lawsuit or other proceeding, if such
filing is made under seal; and (ii) if Executive files a lawsuit for retaliation
by the Company for reporting a suspected violation of law, Executive may
disclose the trade secret to Executive’s attorney, and may use the trade secret
information in the court proceeding, if Executive files any document containing
the trade secret under seal, and does not disclose the trade secret, except
pursuant to court order.

15.Executive’s Cooperation.  After the Separation Date, Executive shall
cooperate with the Company and its affiliates, upon the Company’s reasonable
request, with respect to any internal investigation or administrative,
regulatory or judicial proceeding involving matters within the scope of

7

 

US-DOCS\112428602.1

--------------------------------------------------------------------------------

 

Executive’s duties and responsibilities to the Company or its affiliates during
Executive’s employment with the Company (including, without limitation,
Executive being available to the Company upon reasonable notice for interviews
and factual investigations, appearing at the Company’s reasonable request to
give testimony without requiring service of a subpoena or other legal process,
and turning over to the Company all relevant Company documents which are or may
have come into Executive’s possession during Executive’s employment); provided,
however, that any such request by the Company shall not be unduly burdensome or
interfere with Executive’s personal schedule or ability to engage in gainful
employment and, only following the Consulting Period End Date, with the Company
to compensate Executive for Executive’s reasonable expenses incurred in
connection with such cooperation and for Executive’s time spent in connection
therewith (based on Executive’s 2019 base salary with the Company on a pro rata
basis for the time actually spent on such cooperation).   

IN WITNESS WHEREOF, the undersigned have caused this Agreement to be duly
executed and delivered as of the date indicated next to their respective
signatures below.

 

 

 

 

 

DATED: January 7th, 2020

 

/s/ Doug Alleavitch

 

 

Doug Alleavitch

 

 

 

 

 

 

NEVRO CORP.

DATED: January 7, 2020

 

 

 

 

 

By:

/s/ Andrew Galligan

 

 

Name:

Andrew Galligan

 

 

Title:

CFO

 

8

 

US-DOCS\112428602.1